Citation Nr: 1536418	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-08 259	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. 1151 for congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath due to VA treatment consisting of the medication Buspirone.

2.  Entitlement to compensation under 38 U.S.C.A. 1151 for bilateral eye disability, manifested by blurred vision, due to VA treatment consisting of the medication Buspirone.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1968.  The Veteran died in March 2011.  The appellant is the Veteran's surviving spouse.  

As noted by the Board's December 2013 remand, the appellant was substituted in the place of the Veteran with respect to the issues on appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2014)).  Whereas the July 2012 Supplemental Statement of the Case (SSOC) indicated that the issue on appeal was entitlement to compensation under 38 U.S.C.A. 1151 for accrued purposes, the body of the SSOC noted that the appellant filed a claim for benefits within one year of his death and VA substituted the appellant as the claimant for the pending appeal.  Indeed, a statement from the appellant's representative was received by VA in April 2011, within one year of the Veteran's death.  It was requested that the appellant be substituted in the place of the Veteran.  The Board finds that the appellant was properly substituted in the place of the Veteran.  Cf. Reliford v. McDonald, No. 13-3048, slip op. at 7 (Vet. App. March 20, 2015).  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case was then certified to the Board by the RO and Pension Management Center in St. Paul, Minnesota.

The Board has separated the original issue on appeal into two issues.  This action was taken because the Veteran contended that he had an eye disability, manifested by blurred vision, due to the use of the medication Buspirone prescribed by VA.  In addition, the appellant stated that the Veteran's vision worsened after the use of Buspirone.  While the other symptoms of kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath, as will be discussed in this decision, were acute manifestations of the Veteran's congestive failure, the eye disability was not identified as such.  In fact, the Veteran was provided a separate eye examination in June 2009 for his eye disability.  In order to ensure proper adjudication, the issue of compensation under 38 U.S.C.A. 1151 for bilateral eye disability, manifested by blurred vision, due to VA treatment consisting of the medication Buspirone, must be remanded for additional development.  

The issue of entitlement to compensation under 38 U.S.C.A. 1151 for bilateral eye disability, manifested by blurred vision, due to VA treatment consisting of the medication Buspirone, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA medical treatment records show that the Veteran was prescribed the medication, Buspirone, for his anxiety.  

2.  In December 2008, the Veteran was hospitalized for congestive heart failure manifested by acute symptoms of kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath.  

3.  The most probative evidence shows that the Veteran's congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath was not caused by the use of Buspirone.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath due to VA treatment consisting of the medication Buspirone have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in February 2009 satisfied the duty to notify provisions with respect to entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  The appellant was not provided a letter specific to substitution.  However, she demonstrated actual knowledge of her ability to submit additional evidence in support of the issue on appeal by her submission of evidence throughout the pendency of the appeal.  In addition, her accredited representative specifically requested substitution.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim).  In light of the above, the Board finds that any error in notice is not prejudicial to the appellant and the Board may proceed with a decision. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The claims file includes the Veteran's service treatment records, VA medical treatment records, articles and statements submitted by the Veteran and the appellant.  In addition, the Veteran was provided a VA examination in June 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and the appellant contended that the June 2009 VA examination was inadequate because an opinion was not provided by a cardiologist or heart specialist.  While the examination was not provided by a heart specialist or cardiologist, the Board finds that the medical history and findings included in the examination report are accurate and consistent with the Veteran's medical history.  Thus, the findings of the June 2009 VA examination report will be included in the analysis portion of this decision.  

In December 2013, the Board remanded the case in order to obtain a medical opinion furnished by a heart specialist or cardiologist.  A new opinion was obtained in February 2014.  While the examiner provided negative opinions concerning the Board's questions, a search of the examiner's qualifications shows that the examiner is a podiatrist and not a heart specialist or cardiologist.  The remand directives were not completed and the Board remanded the case in July 2014 for an opinion from a heart specialist or cardiologist.  The compensation and pension exam inquiry notes a request of an opinion from a cardiologist or heart specialist.  An opinion was provided in August 2014.  The examiner reviewed the claims file, responded to the Board's questions, and provided rationale for the expressed opinions.  The examiner's opinion is adequate.  While the examiner did not provide a curriculum vitae or list his or her specialty, the Board notes that a search of the examiner's qualifications indicates a specialization in internal medicine.  While internal medicine is a broad term, the term covers adult diseases including heart disease.  Accordingly, the Board finds that the Board's remand directives were substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

In order to warrant compensation under 38 U.S.C.A. § 1151, a veteran must demonstrate that the VA treatment in question caused an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014) (emphasis added).

To determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

If an additional disability exists, the next essential determination is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA is required to consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In adjudicating the issue below, the Board reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims file shows, or fails to show, with respect to the issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

In this case, the crux of the Veteran's argument was that his congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath, were caused by an overdose of the medication, Buspirone, prescribed by VA for his anxiety.  As will be discussed in detail below, the Board finds that compensation under 38 U.S.C.A. § 1151 is not warranted because the most probative evidence does not show that the Veteran's additional disability was actually caused by Buspirone.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (c)(1) ("Actual causation required.").  

In a January 2009 statement, the Veteran explained that he was taking the prescription drug, Buspirone, as prescribed by VAMC Portland.  He reported that he was admitted to the emergency room of St. Charles Hospital on December 27, 2008 for congestive heart failure, kidney failure, and his liver had shut down.  He stated that his legs were swollen up to twice their normal size.  He said his vision was blurred and he experienced shortness of breath.  He stated that he received a new prescription of Buspirone between December 15, 2008 and December 17, 2008 and stopped taking the old medication he had at home as instructed.  He reported that he began to have minor symptoms within a couple of days.  He cited to a news release by ETHEX Corporation, which stated that an overdose of the medication, Buspirone, can have serious or life threatening consequences such as congestive heart failure.   

Review of the VA medical treatment records show that the Veteran was prescribed the medication, Buspirone, for several years.  A July 2004 VA treatment record noted that the Veteran continued to take Buspirone for his anxiety.  A December 29, 2008 critical care unit note stated that the Veteran was newly diagnosed with biventricular failure when he presented with several weeks of dyspnea, fatigue, and decreased appetite.  He was assessed with systolic heart failure exacerbation, hepatic congestion, and hyperlipidemia.  A December 2008 VA treatment record shows that the Veteran reported ongoing symptoms worse over the last two weeks in "setting of months-duration with differential including thyroid dz, toxins and medication effects (given that pt reported he was on too high of a dose of buspirone)."  A January 2009 VA cardiology note shows that the Veteran reported fatigue, lower extremity edema, and dyspnea a few weeks prior to his admission.  He attributed the symptoms from taking a higher than usual dose of Buspirone.  A January 4, 2009 VA critical care unit note stated that the Veteran presented with worsening shortness of breath, skin discoloration and he was newly diagnosed with idiopathic bi-v failure with EF 20 to 25% seen on Echo this admission.  It was noted that the work up (w/u) DDX included thyroid disease (tsh nl), buspar toxicity (med held, but only case reports of this), still possibly viral myocarditis.  A January 15, 2009 VA cardiology note stated that the Veteran attributed his newly diagnosed congestive heart failure (CHF) and symptoms from taking a higher than usual dose of Buspirone.  The assessment was CHF: nonischemic of unknown etiology.  A February 2009 VA primary care outpatient note stated that the Veteran reported that he was recently hospitalized with symptoms and signs of CHF which he felt was directly related to his Buspirone prescription (after researching it on the internet), although it was felt to be "idiopathic in nature in Portland."  It was noted that the Veteran had a diagnosis of idiopathic biventricular congestive heart failure.  

The Veteran submitted several articles regarding the corporation, ETHEX, which manufactured the medication Buspirone.  

One article noted that the ETHEX Corporation (Corp.) was being shut down after pleading guilty to criminal charges for not disclosing problems with two of its drugs, Dextroamphetamine and Propafenone.  ETHEX Corp's parent company, KV, declined to disclose the specifics of the problems with the drugs.  

A Product Recall FAQ released by ETHEX Corp noted that there was a nationwide voluntary recall of numerous medications, including Buspirone, at a wholesale or retail level as a precautionary measure because "they may have been manufactured under conditions that did not sufficiently comply with current Good Manufacturing Practices."  It was noted that patients who may have the medicines should continue to take them in accordance with their prescriptions and contact their physician or healthcare provider if they experienced any problems related to taking or using the products.  

The Veteran submitted a letter sent to him from the Portland VA Medical Center (VAMC) dated in November 2008.  He stated that he did not receive the letter until December 2008.  The letter explained that the Veteran was identified as having received either Doxazosin or Buspirone and the drugs were identified to "potentially has a higher dose than listed on the label."  The affected lots may have been dispensed between January 1, 2008 and October 31, 2008.  Symptoms of too much Buspirone included feeling lightheaded, excessive sleepiness, blurred vision, headache, and/or high/low blood pressure.  The Veteran was advised to contact a healthcare provider if he thought he had a side effect from taking too much of the medication.  

The Veteran was provided a VA examination in June 2009.  The Veteran claimed that his Buspirone prescribed by VA caused him to have kidney failure, congestive heart failure, liver dysfunction, swollen legs, and shortness of breath.  The Veteran also claimed secondary blurred vision.  The Veteran reported that he had been taking Buspirone for the past three to four years.  He provided a letter from the VAMC wherein it was noted that the manufacturer of Buspirone identified that between January and October 2008, when the Veteran was taking this medication, the dosage of pills may have been incorrect, and there may have been an overdose in the medications.  The examiner stated that the Veteran was prescribed 10 mg. of Buspirone three times a day and that was discontinued concurrent with the Veteran receiving the letter.  In December 2008, the Veteran had acute congestive heart failure and significant lower extremity edema.  He developed kidney failure and hepatic failure in conjunction with his significant fluid overload and decreased cardiac output at that time.  The examiner stated that this was a transient effect from the Veteran's congestive heart failure and he completely recovered from his liver failure/kidney failure.  In addition, his lower extremity edema completely resolved.  The Veteran's dyspnea and shortness of breath resolved and has not recurred.  

The June 2009 VA examiner cited a February 2009 VA cardiology note wherein it was stated that the Veteran had new congestive heart failure and was diagnosed with non-ischemic dilated cardiomyopathy of unknown etiology.  The examiner noted that the Veteran did not have renal failure and his liver dysfunction during congestive heart failure completely resolved and he had no residual related to this condition.  The examiner noted that the lower extremity edema completely resolved and dyspnea and shortness of breath were not diagnosed in the Veteran.  The examination report shows a diagnosis of congestive heart failure, which was likely secondary to dilated cardiomyopathy of unknown etiology.  The examiner stated that based on review or research from several sites on Buspirone; there was less than 1 percent likelihood that the veteran would have any possibility of cardiac defect form normal doses of Buspirone up to 15 mg three times a day.  Based on all available research, the examiner opined that it was "not at least as likely as not" that the Veteran developed cardiomyopathy leading to congestive heart failure related to the Buspirone dosage that was prescribed to him by his VA providers.  As to whether the Veteran received an overdosage of Buspirone, the examiner stated that he would have to resort to mere speculation.  He reviewed the letter from the VAMC and the manufacturer; however, there was no way of knowing whether the Veteran received excess medication beyond his prescribed dosage.

In a dated August 2009 statement, the Veteran stated that his claim was based on the fact that VA received the medication Buspirone and continued to provide the medicine to patients despite the recall.  He stated that the recalls noted the defects, which included oversized tablets delivering higher than labeled doses.  He asserted that the rating decision failed to determine when Buspirone was removed from the VA pharmacy and the fact that VA ignored recalls in 2007 and 2008 for Buspirone.  

The Veteran submitted articles regarding a relationship between congestive heart failure and the use of different medications.  It was noted that the side effect of congestive heart failure from the use of Buspirone was rare.  

Another article described the properties of the medication, Buspirone.  The article stated that Buspirone is a psychotropic drug with anxiolytic properties, which belong chemically to the class of compounds known as azaspirodecanedione.  It was used for short-term symptomatic relief of excessive anxiety in patients with generalized anxiety disorder.  The most common adverse reactions encountered with Buspirone were dizziness, headache, drowsiness, and nausea.  Concerning cardiovascular, side effects were tachycardia, chest pain, and palpitations.  Infrequently, syncope, hypotension, and hypertension.  Rarely, congestive heart failure, cerebrovascular accident, myocardial infarction, cardiomyopathy, bradycardia, EKG change.  In clinical pharmacology trials, Buspirone up to 400 mg/day was administered to healthy male volunteers.  As the dose was approached, symptoms were observed including drowsiness, ataxia, nausea and vomiting, dizziness, clammy feeling, difficulty thinking, feeling high, rushing sensation, gastric distress, headache, itching, miosis, hypotension, tremor, incoordination, insomnia, and hallucinations.  Dizziness, nausea, and vomiting were the most common adverse effects.  

In a December 2010 statement, the Veteran's daughter stated that the Veteran started to decline in late October.  He was more fatigued and could not exercise anymore.  She stated that by November, he was sleeping most of the time, had no energy to engage in any of his normal daily activities, and had moments of difficulty catching his breath.  He continued to decline until he was hospitalized in December 2008/January 2009.  She stated that part of her job as an occupational therapist was to evaluate the function and level of performance of individuals in daily life.  

A December 2010 informal conference report with a Decision Review Officer (DRO) shows that the Veteran reported that he was prescribed Buspirone medication for anxiety approximately four years ago.  He stated that following a right total knee arthroplasty operation in May 2008, he was doing well until August 2008 when he began to experience a number of flu-like symptoms not normally experienced with his other conditions.  His symptoms continued and in November 2008, he was notified to "dispose of buspirone medication due to dosage irregularities" by the drug manufacturer, ETHEX.  The Veteran received a new Buspirone medication in the mail and shortly thereafter his flu-like symptoms escalated.  His condition deteriorated significantly and he was hospitalized in the intensive care unit in December 2008.  Since his hospitalization in December 2008, the Veteran has not taken Buspirone.  The Veteran reported that his VA examinations in June 2009 were inadequate or incomplete in that the examiners did not have all of the facts before them at that time, a heart specialist or cardiologist did not examine him, and the eye examiner did not adequately evaluate his eye symptoms.  It was noted that the DRO would order new VA examinations.  

In a statement faxed in December 2010, the Veteran stated that because VA did not respond to the notice of the problem in the dosage size of Buspirone, he suffered massive damage to his body.  He stated that had VA responded in a timely manner and not filled his prescription with unknown dosages of this drug, he would not be in his current medical condition.  He stated that he did not understand why he was not sent a letter regarding the recall from VA until December 2008.  He stated that he called his primary care provider and was told to throw away the old medication and would be sent a new prescription.  He stated that within a couple of days of receiving the new prescription, he experienced shortness of breath, high anxiety could not sleep, had flu-like symptoms, coughing, etc.  He was dizzy and had cold sweats.  He believed the June 2009 VA examinations were inadequate.  He reported that he had many residuals due to his diagnosis of congestive heart failure.  

In a statement from the appellant, she contended that the Veteran began to experience an overdose of Buspirone sometime in August 2008.  She stated that in September, October, and November 2008, he was very tired and sleepy all the time.  He started complaining a lot about his vision.  She stated that the Veteran called the VA pharmacy and was told to throw out the old medications.  The Veteran started taking the new prescription and within a couple of days, he had shortness of breath, could not sleep, and had no energy.  She stated that the new medication was also on the recall list (lot number).  The appellant explained that when the Veteran was hospitalized, the Buspirone was discontinued immediately.  

The Veteran submitted images of his prescription and bottles of Buspirone.  A recall notice indicated that distributors were to stop distributing affected lots.  Again, a product recall FAQ noted that patients who had the medicines should continue to take them unless advised otherwise by their health care providers.  

In December 2013, the Board remanded the case to obtain a medical opinion from a heart specialist or cardiologist as to whether the Veteran had congestive heart failure, liver failure, kidney failure, bilateral lower extremity edema, blurred vision, and shortness of breath due to Buspirone.  A VA medical opinion was obtained in February 2014.  The author was noted to be a medical officer.  However, upon a search of the named physician's qualifications, it appears that the examiner is a podiatrist and not a cardiologist or heart specialist.  The examiner provided negative opinions regarding the posed questions by the Board.  As the opinion was not provided by a cardiologist or heart specialist, the opinion is not in compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The examiner's opinions are entitled to low probative value. 

In July 2014, the Board remanded the Veteran's case to obtain a medical opinion from a heart specialist or cardiologist to determine whether the Veteran had congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision, and shortness of breath due to Buspirone.  

A new VA medical opinion was obtained in August 2014.  The examiner reviewed the claims file.  The examiner opined that the chance of Buspirone initiating the sequence of events that led to the Veteran's demise was so small that they would not assume this to be the precipitating cause.  The examiner stated:  "Was it remotely possible that Buspirone could have resulted in decompensated congestive heart failure and a severe dilated cardiomyopathy?  Yes.  Is it at least as likely as not?  No-decidedly not."  

The examiner explained that the issue in the case was what caused the Veteran's severe dilated cardiomyopathy which resulted in decompensated heart failure, renal and hepatic failure and ultimately his demise.  The examiner questioned how long the Veteran could have had a cardiomyopathy problem.  In addition, it was noted that the "CCU" team in 2008 evaluated etiologies of dilated cardiomyopathy and concluded that the etiology of the Veteran's severe dilated cardiomyopathy was unclear.  Thyroid functions were unremarkable, possible viral cause was posited and no clear toxic exposures were identified.  The medication Buspirone, first ordered for the Veteran in 2004 for anxiety and depression, is not habit forming.  Rare case reports were found on 2008 presentation which linked Buspirone to the onset of congestive heart failure.  The examiner noted that Buspirone was appropriately discontinued even though the Veteran tolerated the medication in the past and the association was very rare.  The possibility of idiopathic cardiomyopathy remained.  It was noted that idiopathic cardiomyopathy was a heart muscle problem of unknown origin.  Usually, this was a dilated cardiomyopathy.   The examiner cited to medical treatise evidence and noted that dilated cardiomyopathy can occur due to a damaged myocardium.  The examiner stated that damage to myocardium can happen due to different conditions including infections or previous heart trouble.  Even autoimmune conditions are considered a cause for isopathic cardiomyopathy.  In addition, diabetes, thyroid problems, hypertension, viral infections, toxins, stress-induced cardiomyopathy and many other etiologies existed.  

The examiner explained that the Veteran had a history of hypertensive, hypothyroidism, idiopathic peripheral neuropathy, panic disorder/prolonged PTSD, and viral infections in the past.  This backdrop of conditions, which might lead to dilated cardiomyopathy and congestive heart failure, is added to the Veteran's prescription for Buspirone, which is not addictive.  The examiner questioned how likely was Buspirone to be the cause of the Veteran's congestive heart failure?  Medical records from 2008 state that only case reports were to be found at that time.  Micromedex 2.0 today was noted as stating that there was less than a 1 percent incidence of congestive heart failure with Buspirone and less than a 0.1 percent chance of CHF with prescription of this medication.  

Given the wide array of possible causes and unknown variables, the examiner could not say with a 50 percent probability that the Veteran sustained congestive heart failure, kidney failure, bilateral lower extremity edema, blurred vision, and shortness of breath as a result of taking Buspirone, to include overdose of such medication.  The examiner noted that the event that caused the Veteran's congestive heart failure and demise was not clear in hindsight-let alone foresight.  The occurrence may well be multifactorial.  The designation, in the light of our present knowledge, may be idiopathic dilated cardiomyopathy.  

In an addendum opinion dated September 2014, the August 2014 examiner noted that the evidence from the June 2009 VA examination was reviewed and the August 2014 opinion remained unchanged.

In reviewing all of the evidence, the Board finds that the most probative evidence does not support finding that the use or overdose of Buspirone actually caused the Veteran's additional disability of congestive heart failure with kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath.  38 C.F.R. § 3.361(c)(1).  

In this respect, the Board assigns the most probative value to the August 2014 VA examiner's opinion.  The examiner's opinion followed a review of the claims file, noted and cited to the evidence reviewed, discussed the nature of idiopathic cardiomyopathy-the condition identified as the precipitant to the Veteran's congestive heart failure, and provided reasoning for the expressed opinion.  The examiner stated that it could not be said with at least a 50 percent or greater probability that the use of Buspirone caused the Veteran's congestive heart failure.  Again, the examiner explained that the cardiomyopathy, the precipitant to the congestive heart failure, could occur from a number of possible causes.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the VA medical treatment records dated in December 2008 and January 2009 which note the potential of a Buspirone overdose as a possible etiological explanation for the Veteran's congestive heart failure.  However, as pointed out by the VA examiner, the VA medical treatment records also repeatedly refer to the Veteran's heart failure as idiopathic.  "Idiopathic" is defined as "of unknown cause or spontaneous origin [. . .]." See Dorland's Illustrated Medical Dictionary 925 (31st ed. 2007).  The VA treatment records also note other possible causes for the congestive heart failure to include possibly viral myocarditis.  As a result, the notations of Buspirone toxicity or overdose as a possible cause for the Veteran's congestive heart failure are entitled to little probative value given the assessments of idiopathic congestive heart failure and cardiomyopathy and the descriptions of other possible causes.

With respect to the articles regarding the side effects of Buspirone, the Board recognizes that congestive heart failure was identified as a rare side effect.  Medical treatise evidence may constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2014).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); see also Libertine v. Brown, 9 Vet. App. 521 (1996).  In this case, the identification of congestive heart failure as a rare side effect from use of Buspirone does not rise to the level of showing actual causation.  38 C.F.R. § 3.361(c)(1).  Further, the Board assigned the most probative value to the VA examiner's opinion.  The VA examiner reviewed all of the evidence of record, noted the effects of Buspirone, and continued to provide a negative nexus opinion.  

The Board recognizes the Veteran's statements, the appellant's statements, and their daughter's statement that his congestive heart failure is related to an overdose of Buspirone.  They reported the symptoms that the Veteran experienced, that he was prescribed Buspirone that was affected by a nationwide recall regarding the possibility of incorrect dosages.  However, the Veteran, appellant, and his daughter are not competent to opine that Buspirone caused his congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision, and shortness of breath.  While a lay person may be competent to describe lay-observable symptoms, that lay person is not competent to provide an opinion as to whether a disability is due to the use of a specific medication.  This is a complex medical question that must be resolved by one with the requisite medical training or knowledge to opine as to the cause of a heart disability.  See Kahuna v. Shinseki, 24 Vet. App. 428, 435 (2011).  Again, the Board attributes the most probative value to the August 2014 medical opinion.  The VA examiner has medical expertise, reviewed the claims file including the lay statements, and provided a negative nexus opinion. 

As the most probative evidence does not show that the use of Buspirone actually caused the Veteran's additional disability, further inquiry into the elements of an 1151 claim are not required, i.e., proximate causation and fault on the part of VA or an event not reasonably foreseeable. 

In sum, the most probative evidence does not support that the use of Buspirone caused the Veteran's additional disability.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. 1151 for congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath due to VA treatment consisting of the medication Buspirone is denied.


REMAND

Unfortunately, the Board finds that a VA opinion is required prior to adjudication of the issue of entitlement to compensation under 38 U.S.C.A. 1151 for bilateral eye disability, manifested by blurred vision, due to VA treatment consisting of the medication Buspirone.

The Veteran was provided a VA eye examination in June 2009.  The Veteran stated that he had blurred vision due to Buspirone.  He reported episodic blurred vision with dizzy episodes.  His right eye symptoms included distorted image, glare, blurring, and right eye images appeared irregular.  His left eye symptoms included distorted image, glare, blurring, and right eye images appeared irregular.  The examiner noted that the Veteran had reduced visual acuities of unknown etiology.  His best corrected visual acuities were 20/30 OD and 20/30 OS.  The examiner opined that there was no incidence of carelessness, negligence, lack of skill, or similar incidence of fault on part of the attending VA personnel.  The examiner noted that an opinion could not be provided without resort to mere speculation to explain the Veteran's blurred vision.  His anterior and posterior ocular examinations were unremarkable OU.  The examiner stated that there was "not enough information to comment on the timeliness of the diagnosis/treatment of the claimed disease."  

The Board finds that the June 2009 VA examiner's opinion is inadequate.  The examiner did not discuss whether there was any additional disability and did not opine as to whether Buspirone actually caused any additional disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.361(c)(1).  A new VA medical opinion was provided in August 2014; however, the examiner was not shown to have the requisite medical expertise or training in terms of eye disabilities.  In addition, the examiner only noted the blurred vision as a symptom and focused on whether the medication, Buspirone, caused the Veteran's congestive heart failure.  See Barr, id.  As a result, a new VA medical opinion is required.          

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an optometrist or ophthalmologist as to the claim for compensation under 38 U.S.C.A. § 1151 for bilateral eye disability manifested by blurred vision.  The claims file must be provided to the examiner for review.  Following a review of the claims file, the VA examiner should address the following questions:

(a) Is it at least as likely as not (50 percent probability or higher) that an additional bilateral eye disability was caused by the use of the medication Buspirone?  If so, identify any additional disability.

(b) If there was additional disability caused by the medication Buspirone, is it at least as likely as not (50 percent probability or higher) that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the treatment?

(c) If there was additional disability caused by the medication Buspirone, was it at least as likely as not (50 percent probability or higher) caused by an event that was not reasonably foreseeable? 

The VA examiner is requested to provide a thorough rationale for any opinion provided.

2.  Thereafter, readjudicate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral eye disability.  If the benefit sought on appeal remains denied, issue the appellant and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


